Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 13, 2019

                                    No. 04-18-00498-CV

                    MWM HELOTES RANCH, LTD. and Myfe Moore,
                                 Appellants

                                              v.

 John H. WHITE Jr., Individually; John H. White III, Individually; John H. White Jr., John H.
  White III, and Molly C. White, in their capacities as Co-Trustees of the 1983 John H. White
 Long-Term Trust F/B/O John H. White Jr., and of the 1976B Partnership Trust; TCW Helotes
                                Ranch Ltd; and Tuleta White,
                                           Appellees

                 From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CI11563
                       Honorable David A. Canales, Judge Presiding


                                       ORDER
       On March 12, 2019, Jessica L. Lambert, attorney of record for appellees TCW Helotes
Ranch Ltd. and Tuleta White, filed an unopposed Motion to Withdraw as Counsel. The motion
substantially complies with the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 6.5.
       Counsel’s motion to withdraw is GRANTED.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of March, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court